DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. 	Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wennemer (2018/0157949).
 	As to claim 1: Wennemer teaches a payment card comprising:
 	a first portion with a primary chip;
 	a second portion with a secondary chip;
 	a mechanism capable of detachably connecting the first portion and the second portion; and
 	a physical communication link configured between the primary chip and the secondary chip to communicatively connect the first portion and the second portion of the payment card, wherein the physical communication link facilitates a determination whether the first portion is physically intact with the second portion (figure 5, paragraph 0042, explaining a two piece payment card, each side with a chip, then a detection means for disconnection of the two sections),
	wherein the second portion includes card details of the payment card, and wherein the first portion one of: (i) includes only a partial portion of the card details and (ii) does not include the card details (paragraph 0005, where each chip contains partial information required to execute the transaction).
	As to claim 2: Wennemer teaches that the card details include at least one of a card number, a CVV, an expiry date, a name, or any combination thereof (paragraph 0023).
	As to claim 3: Wennemer teaches that the card details include the card number, wherein the first portion includes a partial portion of the card number, and wherein the second portion includes the remaining portion of the card number (paragraph 0023 explains the credit card number being passed, paragraph 0049 and figure 6 shows that the chip contains partial information on this credit card number, or various aspects of the provisioning process).
	As to claims 4 and 5: Claims 4 and 5 are directed toward non-elected embodiments in claim 2, as claim 2 is expressed in the alternative.  
	As to claim 9: Wennemer teaches that the mechanism is a magnetic link (paragraph 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wennemer as modified by Cheatham (10,217,099).  The teachings of Wennemer are discussed above.
	As to claim 6: Wennemer teaches the limitations of claim 13.
	Wennemer is silent as to the primary chip is associated with a first signature and the secondary chip is associated with a second signature
	Cheatham teaches a chip card with two chips, each face having a signature strip and a chip (figures 1A and 1B showing opposite sides of the same card object, with different chips and signatures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wennemer with the teachings of Cheatham so that multiple credit card accounts might be utilized on the same object, thereby saving space (Cheatham, column 2, lines 47-58).
	As to claim 7: Wennemer teaches that the transaction only executes when the first and second portion are physically intact (figures 1A, 1B, paragraphs 0022-0023).
	As to claim 8: Wennemer teaches that the physical communication link is further configured to transmit signature data from the primary chip and the secondary chip to a remote terminal when the payment card is interfaced with the remote terminal (paragraph 0049).
Wennemer is silent as to that the signature data comprises at least one of a first signature and a second signature.
 	Cheatham teaches a chip card with two chips, each face having a signature strip and a chip (figures 1A and 1B showing opposite sides of the same card object, with different chips and signatures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wennemer with the teachings of Cheatham so that multiple credit card accounts might be utilized on the same object, thereby saving space (Cheatham, column 2, lines 47-58).


Allowable Subject Matter
5. 	Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not fairly teach or suggest the limitations of claim 10, specifically that the card has two chips which are detachable, and that the flag condition of the transaction as related to transaction limits are tied to the status of this attached/detached state, in view of all other limitations present in the claims.
Wennemer teaches a card with two chips, one on a base and one on a thin card, separable and related once separated.  Wennemer does not teach two signature strips, and does not teach transaction limits.
Cheatham teaches two signature strips corresponding to two chips, but they are on different faces of a card, so therefore not separable.  Furthermore, Cheatham is silent as to transaction limits.
Candelore teaches transaction limits based on a flag, where a transaction limit is enacted or not based on a flag.  However, this flag does not correspond to a connected/disconnected state of a card, as the card is not detachable, and there are therefore not two signature strips.
Gaitanos (2019/0188685) teaches a transaction limit wherein after a certain amount of transaction, a transaction occurs differently, which is being interpreted as a flag.  Gaitanos is silent as to that the card is not detachable, and there are therefore not two signature strips.
Watanabe (10,785,022) teaches multiple chips in a transaction, each chip corresponding to a separate signature, but the chips and pre-separated, and a flag for transaction limits corresponding to their separation is not indicated.
	Examiner does not find a combination of a reference like Wennemer with Candelore and Cheatham in order to change the flag of Candelore to correspond to the separation condition of Wennemer to be reasonable without hindsight reconstruction.  Wennemer does not teach transaction limits and Candelore does not teach detachable cards, and it would not have been obvious to modify the transaction limit flag of a reference like Candelore with the detachable condition of Wennemer.
 	Claims 11-20 depend upon claim 10, and are therefore also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876